         Case 4:19-cv-01872 Document 16 Filed on 12/04/20 in TXSD Page 1 of 7
                                                                                             United States District Court
                                                                                               Southern District of Texas

                                                                                                  ENTERED
                         IN THE UNITED STATES DISTRICT COURT                                   December 04, 2020
                         FOR THE SOUTHERN DISTRICT OF TEXAS                                    David J. Bradley, Clerk
                                   HOUSTON DIVISION

    TIMOTHY J. RUFFIN                               §
    (TDCJ #00442259)                                §
                                                    §
           Petitioner,                              §    CIVIL ACTION NO. H-19-1872
                                                    §
    v.                                              §
                                                    §
    BOBBY LUMPKIN,1                                 §
                                                    §
           Respondent.                              §

                                  MEMORANDUM AND ORDER

          The petitioner, Timothy J. Ruffin, seeks habeas corpus relief under 28 U.S.C. § 2241 and

2254, challenging his time-credit calculation and the revocation of his release to mandatory

supervision.2 (Docket Entry No. 1). The respondent, Bobby Lumpkin, moves for summary

judgment on the grounds that the petition is barred by the one-year statute of limitations and,

alternatively, that Ruffin’s asserted claims are unexhausted. (Docket Entry No. 15). Ruffin has

not responded to the motion.

          Based on careful consideration of the pleadings, the motion, the record, and the applicable

law, the court grants the respondent’s motion and, by separate order, enters final judgment. The

reasons are explained below.




1
  The previously named respondent in this action was Lorie Davis. In August 2020, Bobby Lumpkin
succeeded Davis as Director of the Texas Department of Criminal Justice – Correctional Institutions
Division. Under Rule 25(d) of the Federal Rules of Civil Procedure, Lumpkin is automatically substituted
as a party.
2
 Ruffin filed a handwritten letter motion to “vacate void sentence.” (Docket Entry No. 1). Because the
motion challenges a time-credit calculation and the revocation of his release to mandatory supervision, it is
properly treated as a writ of habeas corpus. 28 U.S.C. §§ 2241, 2254.
      Case 4:19-cv-01872 Document 16 Filed on 12/04/20 in TXSD Page 2 of 7




I.       Background and Claims

         In 1987, Ruffin was convicted of aggravated sexual assault with a deadly weapon. Cause

Number 84,539, 331st Judicial District Court, Travis County, Texas; Docket Entry No. 15-2, at 3–

4. He was sentenced to a 35-year prison term. (Id. at 3). In 1991, he was convicted of aggravated

assault, Cause Number 8815, 278th Judicial District Court, Madison County, Texas, and was

sentenced to a five-year prison term, to run consecutively to the 35-year sentence. (Id. at 3–4).

         Ruffin was released to mandatory supervision on October 26, 2009. (Id. at 5). At that

time, his discharge date on the 40-year aggregate sentence was calculated as April 13, 2026. (Id.).

The Parole Division issued a prerevocation arrest warrant on January 8, 2015, and Ruffin’s

mandatory supervision was revoked on February 24, 2015. (Id. at 8). Ruffin did not file a state

habeas application challenging this decision.        See TAMES Search, Tex. Jud. Branch,

http://www.search.txcourts.gov/CaseSearch.aspx?coa=coscca%20&%20s=c (last visited Nov. 23,

2020).

         On May 17, 2019, this court received Ruffin’s federal habeas petition. Ruffin does not

challenge his convictions, but rather the calculation of his sentence and discharge date and the

revocation of his release to mandatory supervision. Ruffin argues that he discharged his five year-

sentence for aggravated assault on October 26, 2009, and, that instead of being released to

mandatory supervision, he should be “discharged from further confinement.” (Docket Entry No.

1, at 2).

         The respondent has moved for summary judgment.

II.      The Legal Standard

         Summary judgment is proper when the record shows “no genuine issue as to any material

fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In




                                                 2
       Case 4:19-cv-01872 Document 16 Filed on 12/04/20 in TXSD Page 3 of 7




ordinary civil cases, a district court considering a motion for summary judgment must construe

disputed facts in the light most favorable to the non-moving party. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986) (“The evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in his favor.”) (citation omitted). “As a general principle,

Rule 56 of the Federal Rules of Civil Procedure, relating to summary judgment, applies with equal

force in the context of habeas corpus cases.” Clark v. Johnson, 202 F.3d 760, 764 (5th Cir. 2000).

The court applies general summary judgment standards to the extent they do not conflict with the

AEDPA. See Smith v. Cockrell, 311 F.3d 661, 668 (5th Cir. 2002) (“[Rule 56] applies only to the

extent that it does not conflict with the habeas rules.”), abrogated on other grounds by Tennard v.

Dretke, 542 U.S. 274 (2004).

        Ruffin is representing himself. Self-represented habeas petitions are construed liberally

and are not held to the same stringent and rigorous standards as pleadings lawyers file. See

Martin v. Maxey, 98 F.3d 844, 847 n.4 (5th Cir. 1996); Guidroz v. Lynaugh, 852 F.2d 832, 834

(5th Cir. 1988). The court broadly interprets Ruffin’s federal habeas petition. Bledsue v. Johnson,

188 F.3d 250, 255 (5th Cir. 1999).

III.    Discussion

        The Antiterrorism and Effective Death Penalty Act (AEDPA) of 1996 sets a one-year

limitations period for a federal habeas petitioner. See 28 U.S.C. § 2244(d). The statute provides:

        (d)(1) A 1-year period of limitation shall apply to an application for a writ of
        habeas corpus by a person in custody pursuant to the judgment of a State court. The
        limitation period shall run from the latest of—

               (A)     the date on which the judgment became final by the conclusion of
                       direct review or the expiration of the time for seeking such review;

               (B)     the date on which the impediment to filing an application created by
                       State action in violation of the Constitution or laws of the United




                                                3
      Case 4:19-cv-01872 Document 16 Filed on 12/04/20 in TXSD Page 4 of 7




                         States is removed, if the applicant was prevented from filing by such
                         State action;

                 (C)     the date on which the constitutional right asserted was initially
                         recognized by the Supreme Court, if the right has been newly
                         recognized by the Supreme Court and made retroactively applicable
                         to cases on collateral review; or

                 (D)     the date on which the factual predicate of the claim or claims
                         presented could have been discovered through the exercise of due
                         diligence.

        (2)     The time during which a properly filed application for State post-conviction
        or other collateral review with respect to the pertinent judgment or claim is pending
        shall not be counted toward any period of limitation under this subsection.

28 U.S.C. § 2244(d).

        Ruffin’s challenge to the calculation of his sentence and discharge date and the revocation

of his release to mandatory supervision was filed too late. The critical date is not when Ruffin’s

conviction became final, but instead the date when Ruffin discovered the factual predicate of his

claims. 28 U.S.C. § 2244(d)(1)(D). Ruffin’s mandatory supervision was revoked on February 24,

2015. The one-year limitations period began running on that date.3 The limitations period ended

on February 24, 2016. Ruffin waited until April 2019 before filing his federal petition.4 The

petition is over three years late. This court cannot review the merits of Ruffin’s claims unless a

statutory or equitable exception applies.


3
 It is not clear whether Ruffin is challenging only a time-credit calculation related to his five-year sentence
for aggravated assault—which Ruffin asserts was discharged on October 26, 2009—or whether he is also
challenging the revocation of his release to mandatory supervision, which occurred on February 24, 2015.
In an abundance of caution, the court construes the petition as also challenging the revocation of his release
on mandatory supervision and considers the February 24, 2015, date as the beginning of the running of the
statute of limitations (as opposed to October 26, 2009, the date Ruffin claims as when his five-year sentence
was discharged).
4
  A federal habeas petition is “deemed filed when the petition is handed over to prison authorities for
mailing.” See Spotville v. Cain, 149 F.3d 374, 376 (5th Cir. 1998). Ruffin’s petition does not indicate the
date it was delivered to the prison authorities for mailing. It is dated “April 2019.” (See Docket Entry No.
1, at 4–5).



                                                      4
      Case 4:19-cv-01872 Document 16 Filed on 12/04/20 in TXSD Page 5 of 7




       Although a properly filed application for state postconviction relief or other collateral

review extends the limitations period, Ruffin did not file any state habeas applications regarding

his current claims.     28 U.S.C. § 2244(d)(2); see TAMES Search, Tex. Jud. Branch,

http://www.search.txcourts.gov/CaseSearch.aspx?coa=coscca%20&%20s=c (last visited Nov. 18,

2020). He is therefore not entitled to statutory tolling under § 2244(d)(2).

       No other AEDPA provision applies to extend the limitations period. Ruffin does not allege

facts showing that any official action kept him from filing a timely federal habeas petition. His

claims do not rely on a newly recognized constitutional right that the Supreme Court retroactively

applied to cases pending on collateral review. See 28 U.S.C. § 2244(d)(1)(B)–(C).

       Ruffin also fails to allege any extraordinary circumstance that would warrant extending the

deadline through equitable tolling. Whether to apply equitable tolling is in the district court’s

discretion. Fisher v. Johnson, 174 F.3d 710, 713 (5th Cir. 1999). The petitioner must demonstrate

“‘(1) that he has been pursuing his rights diligently, and (2) some extraordinary circumstance stood

in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting

Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Equitable tolling is generally warranted only

when a petitioner is actively misled by the state or prevented from asserting his rights through a

timely filed petition. Cousin v. Lensing, 310 F.3d 843, 848 (5th Cir. 2000) (quoting Coleman v.

Johnson, 184 F.3d 398, 403 (5th Cir. 1999)). “[N]either a plaintiff’s unfamiliarity with the legal

process nor his lack of representation during the applicable filing period merits equitable

tolling.” Turner v. Johnson, 177 F.3d 390, 392 (5th Cir. 2009) (citing Barrow v. New Orleans S.S.

Ass’n, 932 F.2d 473, 478 (5th Cir. 1991)), cert. denied, 528 U.S. 1007 (1999). The petitioner has

the burden of showing that he is entitled to equitable tolling. Phillips v. Donnelly, 216 F.3d 508,

511 (5th Cir. 2000).




                                                 5
      Case 4:19-cv-01872 Document 16 Filed on 12/04/20 in TXSD Page 6 of 7




       Nothing in the record suggests that the State of Texas misled Ruffin or prevented him from

filing within the deadline. Nor does the record support a conclusion that Ruffin was diligent in

pursuing his rights. Ruffin let more than three years pass between the date his mandatory

supervision was revoked and when he first sought to file a federal habeas petition. He did not file

a state habeas application challenging the time-credit calculation or the revocation of his release

to mandatory supervision. The record discloses no other basis to extend the limitations

period. Given Ruffin’s lack of diligence, there is no “rare and exceptional” condition that justifies

extending the filing deadline. See Felder, 204 F.3d at 173. His petition was filed too late to be

considered on the merits. See 28 U.S.C. § 2244(d).

       The respondent also argues that Ruffin’s claims are unexhausted. The record reveals that

Ruffin did not present his claims to the Texas Court of Criminal Appeals. See TAMES Search,

Tex. Jud. Branch, http://www.search.txcourts.gov/CaseSearch.aspx?coa=coscca%20&%20s=c

(last visited Nov. 23, 2020). Ruffin’s claims were unexhausted as well untimely. See 28 U.S.C. §

2254(b); Sones v. Hargett, 61 F.3d 410, 414–15 (5th Cir. 1995) (a petitioner must exhaust all

available state court remedies by fairly presenting the substance of his claims to the state courts

before he may obtain federal habeas relief) (citations omitted).

IV.    Conclusion

       The respondent’s motion for summary judgment, (Docket Entry No. 15), is granted.

Ruffin’s petition for a writ of habeas corpus, (Docket Entry No. 1), is dismissed with prejudice.

Any remaining motions are denied as moot.

       Rule 11 of the Rules Governing Section 2254 Cases require a district court to issue or deny

a certificate of appealability when entering a final order that is adverse to the petitioner. See 28

U.S.C. § 2253. A certificate of appealability will not issue unless the petitioner makes “a




                                                 6
      Case 4:19-cv-01872 Document 16 Filed on 12/04/20 in TXSD Page 7 of 7




substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which requires

a petitioner to demonstrate “that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 276 (2004) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). This requires the petitioner to show “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were ‘adequate to deserve encouragement to

proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack, 529 U.S. at

484). When relief is denied on procedural grounds, the petitioner must show not only that “jurists

of reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right,” but also that they “would find it debatable whether the district court was

correct in its procedural ruling.” Slack, 529 U.S. at 484.

       The record reveals that jurists of reason would not debate the procedural rulings in this case

or whether Ruffin stated a valid claim for relief. A certificate of appealability will not issue.

       SIGNED on December 4, 2020, at Houston, Texas.


                                               _______________________________________
                                                            Lee H. Rosenthal
                                                     Chief United States District Judge




                                                  7
